Title: V. Report to the Ministry on the Whale Fishery, 1 December 1788
From: Lambert
To: 



Versailles le 1er Xbre 1788

C’est une vérité reconnue que la pêche de la Baleine a pris naissance en France; c’est des Basques, qui la pratiquèrent longtems avec le plus grand succès, que les Anglois et les Hollandois l’ont apprise; mais depuis le commencement du Siècle, la pêche de la Baleine a été abandonnée dans le Royaume. Le Gouvernement a essayé à différentes réprises de la ranimer; les essais ont été infructeux, et la pluspart n’ont offert qu’une perte presque totale. En 1765, M. le Duc de Choiseul fit armer deux frégates à St. Jean de Luz, qui ne firent aucune pêche. En 1783, M. le Mal. de Castries fit armer à Bayonne un Navire, pour faire la pêche au Groënland; le bâtiment fut perdu avant d’arriver à sa destination. En 1784, plusieurs Armateurs de Dunkerque se réunirent pour faire par actions, sous la protection du Gouvernement, une expédition de six navires, dont deux pour le Groënland et quatre pour les mers du Sud; Sa Majesté s’est intérêssée dans ces expéditions, et a pris à Son compte les frais de réarmement des différentes Campagnes. Elles n’ont pas eu un Succès complet, quoique dans l’une des 3, les Navires soient rentrés à Dunkerque avec une pêche assez abondante; mais au moins ces expéditions ont eu l’avantage d’avoir excité l’émulation des Nationaux pour cette pêche, et de leur en avoir inspiré le goût au point que quelques uns se disposent à armer pour la pêche de la baleine, à leur propre compte.
A la fin de l’année 1784, M. le Mal. de Castries vint à Dunkerque.  Dans le nombre des Capitaines employés à l’expédition nationale, se trouvait un Capitaine natif de l’Ile de Nantuckett, dont les habitans sont tous pêcheurs de Baleine; il fit part à ce Ministre des propositions que le Gouvernement d’Angleterre faisait à ces insulaires, pour les attirer, et lui annonça qu’il y avait dans ce moment à Londres des députés des Nantuckois appellés pour cette convention. M. le Mal. de Castries, qui n’a jamais perdu une des occasions qui pouvaient être utiles à la Marine Royale, pensa que celle ci était favorable pour rétablir en France une pêche qui, indépendamment de son utilité pour le commerce, est une pépiniere des meilleurs Matelots, et qu’en faisant aux Nantuckois les mêmes avantages que leur offrait l’Angleterre, et même quelque chose de plus, il serait possible de les attirer en France et de leur en faire préférer le séjour à celui d’Angleterre. En conséquence, après s’être concerté avec le Ministre des affaires Etrangères et celui de la Finance, je fus autorisé à envoyer à Londres le Capitaine Nantuckois pour sonder les dispositions de ses Compatriotes. Il lui fut remis des instructions sur les propositions du Ministere de France. La négociation réussit, et les 3 chefs des Nantuckois qui avaient été députés à Londres se rendirent à Paris, munis des pouvoirs de leurs concitoyens. Ils y passèrent, sous le bon plaisir de Sa Majesté, une convention signée des Ministres de la Marine, des affaires étrangères et de la Finance, qui leur assurait les mêmes avantages que la Cour de Londres, Savoir:
Le libre éxercice de leur Réligion.
La concession d’un terrein pour s’y établir.
L’exemption de tous droits sur les produits de leur pêche et les objets nécessaires à leurs éxpéditions.
L’imposition d’un plus fort droit, à l’entrée dans le Royaume, sur les huiles de pêche étrangere, lorsque celles de leur pêche suffiraient à la consommation.
La liberté de commander leurs Navires, et d’en former les Equipages à leur choix.
L’éxemption de tout service.
Et enfin une prime, de 5.₶ plus forte que celle qu’on leur offrait en Angleterre, (qui était de 45.₶) par tonneau suivant la jauge, sur le Port des Navires qu’ils expédieraient de Dunkerque pour la pêche de la Baleine.
Dès l’année 1786 plusieurs familles Nantuckoises vinrent  s’établir à Dunkerque et en 1787 on en comptait vingt, et cinq cens matelots.
Les succès complets qu’eurent leurs premieres expéditions de pêche, en même tems que les expéditions nationales faites dans les mêmes parages avec des batimens d’un même échantillon, et suivant les mêmes procédés révenaient sans huiles, ou avec une très faible cargaison, firent craindre de la Supercherie de la part des Nantuckois. On leur attribuait de ne point faire la pêche par eux mêmes, d’aller composer leurs chargemens à l’Ile de Nantuckett, et de prendre dans le cours de leur Navigation des chargemens d’huiles, comme font les Navires chasseurs de la pêche de la morue, enfin d’être les agens de la pêche Anglaise, et les colporteurs de leurs huiles.
Ces imputations, dont la prudence du Ministere devait craindre la Vérité, exigeoient d’être approfondies; en conséquence M. le comte de Montmorin ordonna qu’il serait embarqué sur chaque Navire Nantuckois partant pour la pêche, un certain nombre d’officiers, mariniers et de matelots, dont on était sûr que la probité ne pouvait être gagnée; que les Officiers mariniers feraient un journal séparé, qu’à leur arrivée les Nantuckois et eux seraient entendus séparément au bureau des Classes en présence de l’ordonnateur de la Marine, les journaux comparés, et leur contenu, ainsi que les déclarations vérifiées par l’audition de plusieurs gens de l’Equipage. On fit plus: des Batimens du Roy qui se trouvaient dans les parages où les Nantuckois devaient faire leur pêche, furent chargés de l’inspecter et d’en constater l’authenticité. Enfin on y joignit toutes les preuves que la Chambre du Commerce, les Officiers municipaux et l’Intendant de la Province pouvaient acquérir sur la loyauté des opérations de ces insulaires; elles ont triomphé de toutes ces épreuves, et cette année 17 Navires ont rapporté la pêche la plus abondante et la plus loyale. Elle a monté à plus de 22 mille Quintaux.
L’Angleterre avait vu avec peine dès l’origine l’Etablissement des Nantuckois se former en France; elle n’avait négligé aucun moyen de les en détourner. Ses succès ont fait rédoubler les efforts du Ministere Britanique. On ne peut en donner une meilleure preuve que les lettres écrites par l’ambassadeur de France en Angleterre à M. le Comte de Montmorin, entr’autres celle du S. Barthelemy, chargé des affaires du Roi à Londres, en date des 12 et 22. 7bre. dernier.
Aux démarches faites pour détacher les Nantuckois de la France, l’Angleterre a joint un autre moyen, c’est d’introduire en France,  à la faveur du traité de Commerce, une si grande quantité d’huile de baleine Anglaise, que les Nantuckois ne puissent avoir de débouché pour la leur, de baisser le prix de l’huile Anglaise, à proportion de celui que les Nantuckois mettaient à leur denrée, et même par une démarche politique, digne d’un Gouvernement qui sait apprécier l’importance de soutenir un commerce utile, de faire des Sacrifices, pour indemniser les Négocians Anglais de la perte qu’ils feraient sur les huiles, en en établissant le débit sur un taux inférieur de beaucoup à celui qu’il était possible aux Nantuckois de l’établir.
Alors les Nantuckois ont recouru à la Justice du Roi, ils ont démandé l’exécution de la convention passée avec eux, et la prohibition des huiles Anglaises dans le Royaume, ou un droit additionnel qui équivalût à celui de 18.₶ 3s. Sterling, que les Anglois éxigent par Tonneau d’huile, et qui revenant à 451.₶ 18s. 1. Tournois, par Tonneau de 17 Quintaux, est égale à une prohibition totale, puisque le Tonneau se vend à peine 500.₶ On avait des raisons de croire que l’Angleterre porterait ses prétentions encore plus loin, et qu’elle irait même jusqu’à réfuser les huiles françaises; on a voulu en acquérir une preuve authentique, afin de pouvoir oter à cette puissance tout moyen de réclamation contre la prohibition absolue de ses huiles en France; en conséquence il a été chargé à Dunkerque de l’aveu du Gouvernement, 5 Barriques d’huile sur le Brigantin La peggy; ce Navire a été expédié directement pour Londres au mois d’avril dernier. Le Capitaine avait ordre, si on réfusait d’admettre la cargaison, de le faire constater d’une maniere authentique. L’huile a été réfusée (comme on s’y attendait) et le Capitaine a rapporté un certificat du S. James Stephenson, Directeur de la Douane à Londres, en date du 2 Mai dernier, portant en propres termes: “cette huile étant inadmissible ici, elle doit être rapportée par le même Navire, excépté que ladite huile fût du produit des mers Européennes.”
Les Ministres de la Marine, des Affaires Etrangeres et de la Finance ont voulu avoir des éclaircissemens encore plus précis sur les motifs de ce réfus, et la réponse du Directeur de la Douane de Londres sur cet objet porte “que la prohibition générale contenue dans l’acte de navigation, qu’aucune marchandise du produit de l’Asie, de l’Afrique ou de l’Amerique, ne peut être importée de l’Europe, sous peine de forfaiture ou confiscation du Navire et  marchandises, est clairement applicable au cas présent, et l’acte passé l’année derniere, en conséquence du traité de commerce, est limité dans ses effets aux marchandises du produit ou manufactures des dominations Européennes du Roi de France; par conséquent l’acte mentionné ci dessus reste en pleine vigueur.”
Ces réponses ont été communiquées par le Ministre de la finance à ceux de la marine et des affaires étrangeres; ce dernier a repondu le 24 août. (Vide la lettre)
A l’égard des villes Anséatiques, il a pensé que Bremen, Hambourg et Lubeck étant les seules qui fissent une apparence de ce commerce, abandonné depuis 25 ans par ces villes, et alimenté par les seules huiles anglaises, on devait les laisser de côté. Le Ministre de la finance a fait la même réponse le 12 7bre. Enfin M. le Mis. de la Luzerne, Ambassadeur de France à Londres, consulté sur le même objet, a été de l’avis d’un arrêt prohibitif.
Ces différentes réponses ont été mises sous les yeux de M. le Directeur Général et M. Lambert s’est donné la peine de les discuter lui même, en lui rappellant tout ce qui avait été fait sur cette affaire depuis son origine, qu’il savait mieux que personne.
On avait pensé d’abord à insérer dans l’arrêt prohibitif une extension en faveur des huiles provenant de la pêche des Etats unis de l’Amérique, conformément aux artes. 1er. et 3. de l’arrêt du 29. Xbre. der., mais on a préféré la rédaction d’une prohibition générale, afin d’être plus à portée de répousser les réclamations que l’Angleterre pourrait faire, en se prévalant de l’exemple de l’éxcéption faite en faveur des Américains.
Aujourd’hui les Etats unis réclament contre l’arrêt du 28. 7bre. en ce que la prohibition étant exprimée en termes généraux, elle parait exclure les huiles de Baleine des Etats unis, aussi bien que celle des Nations de l’Europe; ils appuient leur réclamation
1°. Sur la lettre de M. de Calonne du 22. 8bre. 1786. où ce Ministre annonce une réduction des droits sur les huiles de baleine et de Spermacéti, et la promesse de la réduction des 10s. pour livre en 1790.
2°. Sur l’arrêt du 29. Xbre. 1787. dont l’article 1er porte: “les huiles de Baleine et de Spermacéti qui proviendront de la pêche des Etats unis, et seront apportées directement en France sur des vaisseaux françois ou des Etats unis, continueront à n’être soumis qu’aux droits de 7.₶ 10s. par barrique du poids de 520£. et les fanons à un droit de 6.₶ 13s. 4. pour quintal, avec les dix sols pour livre qui cesseront en 1790, Sa Majesté se réservant d’accorder de plus grandes faveurs aux Etats unis par la suite.”

3°. Enfin sur la lettre de M. Lambert qui a accompagné l’envoi de cet arrêt.
M. de Jefferson a observé à cet égard dans un premier mémoire, que dans les traités de commerce faits depuis l’époque de l’indépendance les jura gentis amicissimae accordés aux autres Nations sont expressément restraints à ceux de la nation de l’Europe la plus favorisée, Sa Majesté ayant prévu, par un effet de Sa Sagesse, qu’il serait à propos de règler un commerce, qui n’apporte que des matières brutes, pour employer l’industrie de ses sujets différemment de celui des Nations d’Europe, qui pour la pluspart apportent ce qui a déja passé par tous les dégrés de manufacture.
M. de Jefferson a remis en même tems à M. Lambert une note de la consommation des huiles de Baleine qui a lieu en France, d’où il résulte que M. Sangrain, Entrepreneur de l’illumination de Paris et qui lui a remis cette note, consomme:


Pour 27 Villes
 8000.
Qx.


Paris, suivant les régistres de 1786
28000.
id.


Rouen
 5000.
id.


Bordeaux
 6000.
id.


Lyon
 3000.
id.


Autres villes pour les cuirs et cumins
 30000.
id.



80000.
Qx.


Deux jours après une conférence qui a eu lieu chez M. Lambert et où ces objets ont été discutés dans le plus grand détail, avec M. le Mis. de la Fayette et M. de Jefferson, M. de la Boulaye et MM. Pouget, Boyetet et Dupont, ce Ministre a adressé aux Ministres du Roi un mémoire imprimé avec une lettre où il annonce qu’il ne serait pas prudent de le rendre public.
Suivant ce mémoire, la concurrence des huiles de Baleine avec les huiles végétales qui sont employées aux mêmes usages, rend la pêche de la Baleine la plus infructueuse spéculation pour le Négociant et les matelots qui, s’ils sont à la part, gagnent moins qu’ils auraient pour tout autre service. M. de Jefferson rappelle ensuite la lettre de M. de Calonne; il annonce qu’à sa date il était assez évident que les offres faites aux Nantuckois ne les attireraient pas à Dunkerque. L’évènement a prouvé le contraire. Il fixe de nouveau la consommation de la France à 80 mille Quintaux par an; d’autres calculs, ou pour mieux dire, des conjectures ont réduit de moitié environ cette quotité. C’est, suivant M. de Jefferson, traiter avec beaucoup d’égards ces conjectures, que de les mettre de pair avec l’estimation de 80 mille quintaux, calculée par  une personne à portée de la connoitre; au surplus il se restraint à 60 mille quintaux. Or, comme les batimens Anglois conduits par les Nantuckois, de même que des Batimens françois, n’ont jamais donné dans les pêcheries du Nord que le cinquième de leur encombrement dans les meilleures années, les cargaisons rapportées par les quinze navires de la pêche nationale ne peuvent fournir que les deux cinquièmes de la consommation annuelle de la France, et elle n’est approvisionnée que pour 5 mois ½, et il faudrait 50 navires de la même Grandeur dans les années heureuses, et 85 dans les années communes pour approvisionner la France; qu’on ajoute à l’approvisionnement existant pour 5 mois les 33000 quintaux d’huile qui se trouve invendue en France, l’approvisionnement sera de 6 à 7 mois, et avec le produit de la pêche de l’année, il pourra aller à 12, mais au bout de ce terme, il faudra rentrer dans la dépendance de l’Angleterre.
M. de Jefferson fait ensuite le calcul de ce que les primes couteront au Gouvernement s’il persiste à vouloir établir la pêche de la baleine, et suivant lui on pourrait, au moyen de la même somme, entretenir un pareil nombre de matelots dans un emploi plus constant, à transporter des pierres de Bayonne à Cherbourg, ou du charbon de Newcastle au Havre.
Les avantages d’une rafinerie pour l’huile de Baleine qui s’établit à Rouen sont ensuite détaillés dans le mémoire, ainsi que les différentes nuances de la qualité du prix de l’huile de Baleine et de Spermacéti. Cette partie est traitée avec autant de clarté que d’intelligence. Le résultat en est que l’établissement pourra rafiner toute l’huile qui peut s’employer dans le Royaume et même fournir aux marchés étrangers.
M. de Jefferson a terminé son mémoire par l’examen des principaux objets de commerce d’échange entre la France et les Etats unis, qui sont le Tabac, l’huile de Baleine et le Riz; pour le Tabac, il est livré, dit-il, au monopole d’une compagnie financière (La ferme générale). L’huile de Baleine est défendue, le riz n’est pas d’une grande consommation, mais il va en augmentant. Les vaisseaux qui apportent ces trois objets ne trouvant plus dans les ports les étoffes de toile et de laine dont se vêtissent 600,000 individus en Amérique, on a été obligé d’aller les chercher en Angleterre; ils formeraient la base de l’échange en France, s’il y en avait des manufactures, et pour les établir il n’y avait que 350,000₶. à dépenser par an, qui feraient vivre plus de 30000 personnes, tandis qu’il faudra dépenser 1,285,000₶. par an pour entretenir 3750 matelots  nécessaires pour faire la pêche de la Baleine dans une proportion égale à la consommation de la France.
Le corollaire du mémoire est que, soit que l’on considère l’arrêt du 28. 7bre. sous un point de vue politique, ou sous un point de vue commerçant, les Etats unis doivent être exceptés de son effet.
M. Dupont, Inspecteur Général du commerce, a également remis un mémoire dans lequel il annonce que les premières expériences tentées pour la pêche ont couté au Roi qui en a fait les avances une perte de plus de 60 pour cent.
Que l’économie des habitans de Massachusset, de Rhode Island, et surtout de Nantuckett, leurs moeurs et leur sobriété, donnent à cette nation pour la pêche de Baleine un véritable privilège exclusif fondé sur la nature des choses.
Que les Anglois n’ont point cherché à vouloir attirer en Europe les Nantuckois, qu’ils ne leur ont point proposé de venir s’établir en Angleterre, mais qu’ils n’ont négligé aucun moyen pour les engager à se fixer à Hallifax, aussi bien placée que Nantuckett pour la pêche de la Baleine, et en faveur de laquelle la nation Britannique a donné toute exemption de droits, tandis qu’elle en a imposé d’énormes sur les produits de la pêche de Nantuckett et autres.
Que si nous ne mettons pas nos soins à faire trouver aux pêcheurs de Baleine des Etats unis un profit à peu près égal à rester dans leur pays, 4 ou 5000. des meilleurs matelots de l’univers seront au service des Anglois, s’ils s’établissent à Hallifax, et seront au contraire au nôtre, en vertu de notre alliance, s’ils restent dans les Etats unis.
Quant aux Nantuckois établis à Dunkerque, ce sont, suivant M. Dupont, quelques Citoyens plus zélés qu’ils n’étaient instruits des faits généraux et des habitudes particulieres des Nantuckois, qui ont cru pouvoir les déterminer à s’établir à Dunkerque, qu’on a engagé le Gouvernement à faire de grands avantages à quelques familles de Nantuckett, mais que le succès définitif de cette spéculation est impossible, et que la seule chose à laquelle le Gouvernement puisse et doive s’attendre, est que les pêcheurs de Dunkerque feront quelques expéditions qui seraient ruineuses pour eux, si elles ne servaient de masque aux achats qu’ils feront de pêche américaine, pour les introduire ensuite dans le Royaume, sous les privilèges de la pêche française, avec un double monopole que les maisons Dunkerquoises exerceront sur la nation et sur les pêcheurs americains, et quand, en arrêtant chez nous le cours du débit de leurs huiles, restreignant d’autant les denrées de notre cru, nous  pourrions parvenir à former chez nous 500 matelots pêcheurs de baleine, nous ne le ferions qu’en assurant aux Anglais les 5000 autres qui habitent dans les Etats unis.
M. Dupont a passé ensuite dans la discussion des engagemens pris sous le Ministere de M. de Calonne et de M. Lambert avec les Etats unis. Il annonce que depuis ces engagemens il n’a plus été question à Nantuckett d’aller s’établir à Hallifax, que l’état de Massachusset s’est livré sur la foi des engagemens aux plus grands armemens qu’il ait encore faits pour la pêche, pour profiter des avantages offerts par la France et se mettre dans le cas d’en payer les marchandises, et que lorsque leurs navires arriveront dans nos Ports, ils trouveront à la place une prohibition absolue, que ceux qui iront à Dunkerque n’auront d’autre ressource que de vendre à vil prix leurs huiles aux prétendus pêcheurs Dunkerquois, qui n’en pêchent pas la cinquantieme partie de ce qu’il en faut à la nation, mais qu’ils feront le monopole de l’huile que les américains auront été forcés de céder, et la feront passer pour être de pêche française.
M. Dupont a fini par proposer un arrêt dans lequel Sa Majesté déclarera que les réglemens commerciaux dans lesquels le commerce des Etats unis de l’Amerique n’est pas spécialement nommé, n’ont point de rapport à ce commerce, et ne regardent que celui des nations Européennes.
Tel est l’état présent des choses. Le 1er. point à examiner et qui n’est pas le moins important, c’est de savoir si les Nantuckois sont en état d’approvisionner la France, mais avant de discuter ce point, je répondrai à quelques articles du mémoire de M. Jefferson.
Le matelot qui est à la part a moins que les gages qu’il gagne dans tout autre service.
Un matelot gagne 35₶ par mois, ce sont les gages ordinaires; d’après les comptes faits au bureau des classes de Dunkerque les pêcheurs de baleine ont eu 8 et 900₶. à la part, ce qui fait 80₶. par mois.
Il est constant que, malgré les droits équivalens à une prohibition que l’Angleterre met sur la pêche des Nantuckois et les offres qu’elle leur a faites nombre de fois, aucune famille de ces Insulaires ne s’est émigrée pour aller se fixer en Angleterre. S’il n’y en a que 9 familles établies à Dunkerque, auxquelles il fait joindre 300 matelots environ, amalgamés avec autant de François, ce sont les plus forts capitalistes de l’Isle; l’émigration aurait été plus considérable sans défaut de débouché de leurs huiles; le reste des Armateurs n’attend que plus de Stabilité et de facilité dans la vente de leur pêche.

Quant au 80 mille quintaux auxquels on porte la consommation de la France, on a été chez M. Sangrain (avec la note de M. de Jefferson), qui est parti pour Marseille, mais celui qui régit ses affaires, et qui avait connaissance de la note, a annoncé qu’il y avait erreur et double emploi dans l’énumération des Villes, attendu qu’après les avoir énoncées cumulativement, sous la dénomination de 27 villes, on isole ensuite séparément Bordeaux et Lyon, ce qui forme une consommation pour M. Sangrain de 50000. quintaux, quotité de plus de 2. tiers en sus de celle qu’il a déclarée à M. le Lieutenant de police ainsi qu’à moi qu’il consommait, lorsque nous l’avons envoyé chercher par ordre de M. Lambert, pour faire une vérification des huiles provenant de la pêche des Nantuckois et l’engager à en prendre pour sa consommation.
Si ce sont là des conjectures auxquelles c’est faire beaucoup d’égard que de les mettre de pair à l’estimation, au moins de pareilles conjectures ont bien le cachet de la certitude; mais la balance du commerce a porté de son côté la consommation d’huile à 1,200,000₶., ce qui ferait à peu près 40000. quintaux à 30₶. le quintal revenant par tonneau à 17 quintaux ⅓, c’est à dire à 500₶. le tonneau. Cet énoncé se rapproche plus de la consommation actuelle que la première note fournie par M. de Jefferson, qui portait la consommation de la France à 80000. quintaux ou 4615. Tonneaux par an, et est bien près de sa dernière évaluation de 60000 quintaux.
Or, pour fournir à cette consommation, on suppose qu’il est arrivé en France pendant l’année 1788, savoir:


    D’Angleterre
  1000.
Tonneaux.


    Des Etats unis
   700.
id.


    De la pêche nationale
  1250.
id.



  2950.



  Il y a donc un déficit pour la consommation de
  1665.



    Quantité égale
  4615.
Tonneaux.


  Cependant on a la preuve qu’il reste invendu dans le Royaume, savoir:


    De la pêche francaise de plusieurs années 1200. Tonneaux. ci
  1200.
Tonneaux.


    à Rouen d’huile étrangère
   600.
id.


    à Lorient, Bordeaux, etc.
   400.
id.



 2200.
Tonneaux.


ou
38134.
quintaux



La consommation n’aurait donc été que d’environ 2000. Tonneaux par an, formant à 17. quintaux ⅓ le tonneau, 34666 quintaux, ce qui se rapproche de l’évaluation de la balance du commerce; mais en prenant même le medio termine de 50000. quintaux on aura la marge la plus grande que l’on puisse désirer pour la consommation de la France.
Au surplus, il résulte toujours de ce calcul qu’il reste invendu en France à l’époque actuelle 2200 tonneaux ou 38133 quintaux d’huile (dont 20400. quintaux de pêche française) qui forme à peu de chose près l’approvisionnement d’un an, et ainsi jusque là le bénéfice de l’arrêt sera pour les Nantuckois, d’ici à un an, de Zéro.
Quant à M. Dupont, il a annoncé que l’expédition de la pêche nationale faite à Dunkerque et dont le Roi avait fait les avances, coutait au Gouvernement une perte de 60 pour cent; l’expédition dont le Roi n’a point fait les avances, mais qui a été faite par action, a couté 900000₶. et la plus haute évaluation de la perte a été à 150000₶. Les comptes en ont passé sous les yeux du Ministre.
La meilleure réponse à l’assertion que les Anglois n’ont point cherché à attirer les Nantuckois, sont les lettres du chargé des affaires à Londres, celles de M. le Comte de Montmorin, et le témoignage de M. le Mis. de la Luzerne.
Le double monopole imputé aux Nantuckois a été détruit par tous les points de surveillance que M. le Comte de Montmorin, M. le Comte de la Luzerne et M. Lambert y ont apportés.
Mais les Nantuckois sont-ils en état de faire face à cette consommation de 50 mille quintaux? Ils conviennent eux mêmes qu’ils ne peuvent l’assurer; il est donc de la sagesse du Gouvernement d’y pourvoir, et le moyen le plus simple, indépendamment des considérations qui militent en faveur des Etats unis, résultant de la lettre de M. de Calonne du 22. 8bre. 1786., et de l’arrêt du 29. Xbre. 1787 (qui ne sont cependant pas des traités), c’est de continuer par un arrêt interprétatif de celui du 28. 7bre. dernier l’admission des huiles américaines. Reste à savoir si ce sera pour un temps indéfini, pour un terme limité d’un certain nombre d’années, ou seulement provisoirement sans fixer le terme à cet egard; le terme indéfini semble emporter des conséquences dangereuses et lier le Gouvernement trop irrévocablement avec les Etats unis pour l’avenir. Un terme limité, ou les mots jusqu’à ce que par Sa Majesté il en ait été autrement ordonné annonceroient trop clairement le dessein de supprimer l’introduction de l’huile des Etats unis, aussitot que les Nantuckois seront en état de fournir,  et ces vues, qui doivent bien au fond être les seules à adopter, exciteront encore de nouvelles réclamations de la part de M. de Jefferson, si elles sont annoncées dans un arrêt du Conseil; il semble donc que le mot provisoirement est le seul qui doit être choisi de préférence; il remplit le même but, et laisse tout dans la main du Gouvernement et n’est sujet à aucune réclamation. Il reste au surplus encore une observation à faire.
Les chambres du commerce ont observé que l’énonciation d’huiles de Baleine et de Spermacéti, seules, était trop limitée, et que sous la dénomination d’huiles de Veaux marins, ou autres qui restent permises par l’arrêt, les Anglois pourraient introduire leurs huiles de Baleine. On pourrait donc, si on adopte un arrêt qui porte une excéption en faveur des huiles des Etats unis, partir de l’obmission qui a été faite dans celui du 28. 7bre. sur les huiles de Veaux marins et d’autres poissons et animaux vivant dans la mer, (termes consacrés dans les Bills Anglois) et en en prononçant la prohibition, ainsi que des fanons, prononcer également une excéption provisoire en faveur des mêmes productions, provenantes de la pêche des Etats unis et apportés directement en France, par des Vaisseaux français ou de cette nation. Cette redaction, plus honorable pour le gouvernement, semble préférable à toute autre, et principalement à celle de M. Dupont qui inglobe tous les réglemens commerciaux et généralise un objet de la plus haute administration générale, dans un arrêt où il n’est question que de la pêche de la Baleine, en y ajoutant cependant la précaution d’obliger les Capitaines de rapporter des certificats des Consuls de France résidens dans les ports des Etats unis, et à leur défaut, des Magistrats des lieux où se feront les embarquemens des huiles, à l’effet de constater que la cargaison des Navires provient de pêche faite par les Citoyens des Etats unis, lesquels certificats seront répresentés aux officiers des Amirautés, ensemble aux préposés des Fermes des Ports de France où se fera le débarquement, pour en être fait mention dans les déclarations d’arrivée.
Au bas est écrit de la main de M. Lambert
approuvé 8. Xbre. 1788.


   
   Cette prime était bien à cette époque de 45.₶ en Angleterre, mais cette nation l’a bien augmentée dépuis.




   
   Les Nantuckois avoient réduits à 500.₶ le prix de leur tonneau d’huile qu’ils avoient porté d’abord à 750.₶; alors l’Angleterre a offert ses huiles à 100.₶ de moins par tonneau que celle des Nantuckois.


